Kupferman, J. P., dissents in part in a memorandum as follows:
While I concur with respect to the court’s indication that an application or sua sponte *504determination at Special Term for the appointment of a guardian would be in order, I cannot agree that based on the record before us, including the additional affidavit by the father, which was not before the court at Special Term on the initial determination, that this father could possibily be a proper guardian ad litem. The court at Special Term was eminently correct in determining that the natural father, who for five years after the birth of the child neither visited, supported nor saw his son, allegedly brain damaged at birth, and gave temporary custody of the son to the Public Welfare Department in Massachusetts, the son having been placed in foster care, should not be permitted to pursue this malpractice litigation and to have custody of the funds, if any, which may result therefrom. There have been instances in the past where natural parents have squandered their child’s birthright. If the father’s interest, so lately arisen, seems only for the purpose of bringing a lawsuit, it cannot be said that the child will necessarily be well represented. Further, the individual claim of the father was properly dismissed.